                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION


J & J SPORTS PRODUCTIONS, INC.                                                                      PLAINTIFF

v.                                         Case No. 6:18-cv-06038

NILESH DALAL                                                                                     DEFENDANT


                                                    ORDER

        Before the Court is Plaintiff’s Motion for Attorney Fees and Costs. (ECF No. 34.)

Defendant has responded to the Motion (ECF No. 36), and Plaintiff has replied (ECF No. 41).

This matter is ripe for consideration.

        Plaintiff J & J Sports Productions, Inc. filed this action for damages against Defendant

Nilesh Dalal alleging the willful and unlawful interception and exhibition of a satellite

transmission for the purposes of direct or indirect commercial advantage and/or private financial

gain in violation of Title 47 U.S.C. Section 605, et seq. 1 The Court held a bench trial on June 21,

2019 in Hot Springs, Arkansas. After consideration, the Court granted judgment in favor of

Plaintiff and awarded damages in the amount of $6,000. (Findings of Fact and Conclusions of

Law, June 26, 2019, ECF No. 32.) Plaintiff now requests attorney’s fees and costs.

        Under 47 U.S.C. § 605, the Court “shall direct the recovery of full costs, including

awarding reasonable attorneys’ fees to aggrieved party who prevails.”                                47 U.S.C.




1
 Plaintiff’s Complaint also claims damages pursuant to 47 U.S.C. Section 553, et seq. (Compl. ¶¶23-27, April 30,
2018, ECF No. 1). During the bench trial of this matter, Plaintiff elected to proceed under 47 U.S.C. §605, et seq.

                                                        1
§605(e)(3)(B)(iii). As Plaintiff is the prevailing party, the statutory language requires the Court

to award full costs, including a reasonable attorney’s fee.

         “The most useful starting point for determining the amount of a reasonable fee is the

number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.”

Hensley v. Eckerhart, 461 U.S. 424, 434, 103 S.Ct. 1933, 1939, 76 L.Ed.2d 40 (1983). “Counsel

for the prevailing party should make a good faith effort to exclude from a fee request hours that

are excessive, redundant, or otherwise unnecessary…” Id. Plaintiff has submitted evidence

documenting with specificity the number of hours worked and the reasonableness of the rates

claimed (Decl. of Pl.’s Counsel, July 26, 2019, ECF 34-1). Plaintiff requests fees in the amount of

$23,248.00 and costs totaling $3,974.08.

         Defendant objects to the amounts requested on the grounds that the fees claimed are

excessive. In addition, Defendant contends that Plaintiff’s counsel’s hourly rate of $500, as well

as the hourly rates of his administrative assistant ($100) and research attorney ($300), are

excessive. Defendant objects to the time Plaintiff’s counsel spent preparing and serving a motion

to appear pro hac vice (1.2 hours) and questions the time spent working on the case before a

complaint was filed. Finally, Defendant notes that Plaintiff’s attorney claims 32 hours for trial

preparation, and the trial only lasted 6 hours. The Court finds Defendant’s objections to be without

merit.

         Defendant requests a downward adjustment of the total fees and costs Plaintiff incurred

prosecuting this lawsuit, contending the amount requested is excessive when compared with the

relatively limited amount of damages recovered. However, the amount of the damage award says

nothing about the amount of work Plaintiff’s counsel was required to expend enforcing his client’s


                                                 2
rights in this case. Defendant disputed the claim and vigorously defended the lawsuit. This case

was fully litigated through a denial of Plaintiff’s motion for summary judgment and a bench trial.

After considering the relationship between the amount of the fee requested and the results

obtained, the Court finds no cause for adjustment. Upon review of the evidence, the Court also

finds the hourly rates claimed by Plaintiff’s counsel are reasonable under the circumstances and

that the total hours claimed were reasonably expended prosecuting this case.

         For the reasons stated above, Plaintiff’s Motion for Attorney’s Fees and Costs (ECF No.

34) should be and here by is GRANTED. Plaintiff is awarded $27,222.08 in attorney’s fees and

costs.

         IT IS SO ORDERED, this 16th day of September 2019.

                                             /s/ Robert T. Dawson
                                             ROBERT T. DAWSON
                                             SENIOR U. S. DISTRICT JUDGE




                                                3
4
